Citation Nr: 0109838	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  95-18 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran had active military service from August 1953 to 
August 1956. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the veteran's claim seeking entitlement to 
service connection for a back disability, PTSD, and 
hypertension, and a heart disability.  In the veteran's June 
1995 substantive appeal, he withdrew his claims for service 
connection for hypertension and a heart disability.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

At the veteran's August 1997 VA examination, he stated that 
he was receiving Social Security disability.  VA's duty to 
assist includes obtaining Social Security Administration 
records.  Murincsak v. Derwinski, 2 Vet. App. 363, 371 
(1992).  As there is no Social Security Administration (SSA) 
decision of record, the veteran's claim must be remanded to 
obtain the decision granting the veteran SSA benefits as well 
as all medical records considered by the SSA in making such 
decision.  

At the veteran's July 1997 VA examination, he stated that he 
went to group therapy at the Syracuse VA Medical Center.  
VA's statutory duty to assist a claimant in developing facts 
pertinent to his claim encompasses searching records in its 
possession.  Jolley v. Derwinski, 1 Vet.App. 37, 40 (1990).  
As there are no VA treatment records on file for the time 
period after December 1996, the veteran's claim must be 
remanded so that all of the VA treatment records for the 
period after December 1996 can be obtained.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board may consider only independent 
medical evidence to support Board findings.  If the medical 
evidence of record is insufficient, the Board is always free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  

The report of the veteran's August 1997 VA examination for 
PTSD reflects that the examiner did not rule in or exclude a 
diagnosis of PTSD.  For that reason, after all of the 
aforementioned records are obtained, the examiner who 
conducted the August 1997 VA examination should conclusively 
determine whether the veteran has PTSD or not.  If such 
examiner is unavailable, the veteran should be afforded 
another VA examination in order that the examiner can 
conclusively determine whether or not the veteran has PTSD.  

Regarding the veteran's alleged stressors, in a November 1993 
statement, the veteran alleged that he saw a soldier cut in 
half by gunfire, and that he saw many civilian casualties 
including children.  The RO should conduct all necessary 
stressor development to verify the veteran's alleged 
stressors pursuant to VBA's Adjudication Procedure Manual, 
M21-1, Part III, 5.14 (b).

Regarding the veteran's claim for service connection for a 
back disability, the evidence shows that the veteran was 
diagnosed with spinal stenosis.  The veteran has not provided 
much information about how or when he injured his back.  He 
stated only in his September 1993 claim that he was treated 
for a back condition in Korea in 1954.  At the veteran's July 
1997 VA examination, it was noted that the veteran broke his 
back after service in 1980.  

Although efforts to obtain the veteran's service medical 
records were unsuccessful (they show that the veteran's 
records were destroyed by fire), the RO has not yet attempted 
to obtain any Surgeon General's Office extracts of medical 
treatment and hospitalization.

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
to assure compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107). 

The veteran should be provided with a VA examination that 
discusses the nature and etiology of any spinal stenosis or 
other back disability.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5103A).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should ensure that all 
pertinent records of treatment for the 
veteran's psychiatric condition as well 
as his back are associated with the 
claims folder.  In particular, the RO 
should obtain all VA treatment records 
for the period after December 1996

3.  The RO should obtain all Surgeon 
General Office extracts of medical 
treatment and hospitalization from the 
veteran's period of service from the 
National Personnel Records Center.  

4.  The RO should contact the Social 
Security Administration and obtain a copy 
of the SSA decision granting the veteran 
benefits as well as copies of all medical 
records considered by the SSA in their 
decision.

5.  The RO should conduct all necessary 
stressor development to attempt to verify 
the veteran's alleged stressors pursuant 
to VBA's Adjudication Procedure Manual, 
M21-1, Part III, 5.14 (b).

6.  After associating with the claims 
folder any available records received 
pursuant to the above-requested 
development, the veteran's claims folder 
should be returned to the VA examiner who 
saw the veteran in August 1997 for 
preparation of an addendum which 
conclusively determines whether the 
veteran has PTSD or not.  If such 
examiner is unavailable, the veteran 
should be afforded a VA psychiatric 
examination to determine whether it is at 
least as likely as not that he has PTSD 
due to an in-service stressor.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should explain how the 
diagnostic criteria of the DSM-IV are 
met, to include identification of the 
specific stressor(s) underlying the 
diagnosis, and comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND 
in conjunction with the examination, and 
acknowledges such review in the 
examination report.  All appropriate 
tests should be conducted.  The physician 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

7.  The veteran should be scheduled for a 
VA orthopedic examination.  The examiner 
must thoroughly review the claims folder 
in conjunction with evaluating the 
veteran.  The examiner should 
specifically answer the following 
questions:

a.  Provide diagnoses of all current 
back disorders.

b.  For each diagnosed back disorder 
in question (a), state a medical 
opinion as to the time of onset of 
the disorder.  

c.  For each diagnosed back 
disorder, state a medical opinion as 
to whether it is at least as likely 
as not that the diagnosed back 
disorder was incurred in service 

All appropriate testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he 
should so state.  

8.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer any pertinent formal or informal 
guidance that is provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

9.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

After the development requested above has been completed, the 
RO should readjudicate the veteran's claims for service 
connection for a back disability and for PTSD.  In the event 
that the claim on appeal is not resolved to the satisfaction 
of the veteran, he should be furnished with a supplemental 
statement of the case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




